*1301In re Lobell, Terry Moore; — Plaintiffs); applying for writ of certiorari and/or review, supervisory and/or remedial writ; to the Court of Appeal, First Circuit, No. CW91 0741; Parish of St. Helena, 21st Judicial District Court, Div. “E”, No. 11,-816.
Granted. The judgment of the court of appeal reversing the judgment of the district court sustaining defendant’s motion for summary judgment is reversed, the trial court’s judgment denying the motion for summary judgment is reinstated, and the case is remanded to the district court for further proceedings. There are genuine issues of material fact and unresolved legal issues not addressed by the court of appeal bearing on defendant’s claim of tort immunity under the worker’s compensation law.